Exhibit 10.11.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (this “Amendment”) is made and
entered into as of the 9th day of February, 2016, by and between Blake L.
Sartini (the “Executive”), and Golden Entertainment, Inc., a Minnesota
corporation, including its subsidiaries and Affiliates (collectively, the
“Company”).

 

RECITALS

 

WHEREAS, the Executive and the Company previously entered into that certain
Employment Agreement made and entered into as of the 1st day of October, 2015
(the “Agreement”), pursuant to which Executive currently is employed at will by
the Company; and

 

WHEREAS, the Company and the Executive wish to enter into this Amendment to
modify certain terms of the Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants and the
respective undertakings of the Company and the Executive set forth below, the
Company and the Executive agree as follows:

 

AGREEMENT

 

Amendment1.     . Section 7(c)(ii) of the Agreement is hereby deleted in its
entirety and such Section is hereby replaced with the following new Section
7(c)(ii):

 

 

“(ii) Severance Payment. The Executive shall be entitled to receive severance
benefits equal to (A) an amount equal to two hundred percent (200%) of his
annual Base Salary (at the rate in effect immediately preceding his termination
of employment), multiplied by (B) the Severance Multiplier (as defined below) in
effect as of the date of the Executive’s termination of employment, payable in a
lump sum on the sixtieth (60th) day after the date of Executive’s termination of
employment.”

 

2.     Status of Agreement. Except to the limited extent expressly amended
hereby, the Agreement and its terms and conditions remain in full force and
effect and unchanged by this Amendment. Capitalized terms used herein but not
defined herein shall have the meanings ascribed such terms in the Agreement.

 

3.     Counterparts and Facsimile Signatures. This Amendment may be executed
simultaneously in one or more counterparts hereof, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument. Facsimile signatures are permitted and shall be binding for purposes
of this Amendment.

 

[Signature Page Follows]

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the due authorization of its Board, the Company has caused this
Amendment to be executed in its name and on its behalf, all as of the day and
year first written above.

 

 

 

GOLDEN ENTERTAINMENT, INC.:


EXECUTIVE:

By: /s/ Matthew W. Flandermeyer

By:/s/ Blake L. Sartini

Name: Matthew Flandermeyer

Blake L. Sartini

Its:      Executive Vice President and Chief Financial Officer

 

 

 

2